DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendment and argument filed on 04/26/2021. Claims 1-14 are pending for this examination.


Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there 

The invention of the instant application teaches automotive machines or similar machines [called object] diagnostics and servicing by using some kind of knowledgebase. The knowledgebase is used by a technician [called subject] using a mobile device [called subject device]. The mobile device uses a virtual assistant [an application], which communicates with the object [or the automobile’s ECU] to obtain various information on the object including diagnostic information and sends commands for performing specified service over a network. Remote diagnosis and servicing of automobiles are known in the art. The application uses various unique terms. By clarifying meaning of the terms and clarifying the claims by adding some details may help advance prosecution. 

Analogous art

In broad interpretation, instant application is about remote vehicle diagnostics and servicing over a network and training the diagnostics machine using historical data [or machine learning]. Prior arts which teach similar technologies are considered to be analogous art to the instant application.




Claim Interpretation

Disclosure uses the term “object”. Specification recites in [0023] “In a specific implementation, the object 104 includes a physical object that can be serviced by a service professional. The term "service," as used herein, may include repair, maintenance, management, changing or managing status (es) of, other activity etc. related to the object 104. In some implementations, the object 104 includes a vehicle (automobile, bus, train, airplane, ship, etc.), ….”. This means an object is a vehicle or other physical object.
Disclosure uses the term “subject device”. Specification recites in [0025] “In some implementations, the subject device(s) 106 comprises a mobile phone, a tablet computing device, a laptop computer, or a desktop computer. The subject device(s) 106 can include, by way of example but not limitation, any iOS device, any Android device, any Amazon Echo-line of smart home devices, Google Home smart speaker, or some other device.” This shows that a “subject device” is a device used by a user. Also here “subject” means a user or a technician or an operator.
Disclosure uses the term “process model”. The term has not been defined or described in the disclosure. GeeksforGeeks recites in the heading of “Software Process Model”, “A software process model is an abstraction of the actual process, which is being described. It can also be defined as a simplified representation of a software process. Each model represents a process from a specific perspective.” In other words, a software process model is a representation of a software process. This can be a picture, a flowchart, a pseudo-code, an algorithm, even the code of the process, etc. Please note that the term “model” is a very broad term. According to dictionary.com “model” is “a representation, generally in miniature, to show the construction or appearance of something.” In other words, a model is any kind of representation of something. As such, the term “model” does not add much to limit a claim limitation. 
Disclosure uses the term “engine”. The specification recites in [0027] starting at line 3, “As used herein, an engine includes one or more processors or a portion thereof.” As such, the examiner considers an engine to be a piece of computer hardware and not a generic placeholder. 
Disclosure uses the term “ontology”. The term has not been defined in the disclosure. Gruber recites in “Encyclopedia” paragraph 4 “Ontology is discussed here in the applied context of software and database engineering, yet it has a theoretical grounding as well. An ontology specifies a vocabulary with which to make assertions, which may be inputs or outputs of knowledge agents (such as a software program). As an interface specification, the ontology provides a language for communicating with the agent. An agent supporting this interface is not required to use the terms of the ontology as an internal encoding of its knowledge. Nonetheless, the definitions and formal constraints of the ontology do put restrictions on what can be meaningfully stated in this language.” Man recites in “Didictica Mathematica” recites in paragraph 1 last sentence “Ontology provides a shared vocabulary, which can be used to model a domain that is, the type of objects, and/or concepts that exist, and their properties and relations.” In other words “ontology” means some terms [or vocabulary] used in a specific field [or domain] which have some specific meaning in the art. A person of ordinary skill in the art would know the meaning of the terms [or ontology] in the art. 

Disclosure uses the term “cross-functional process model”. Specification recites in [0041] “A "cross-functional process model," as used herein, may refer to a model that models attributes of services provided by a service professional across two or more functional ontologies. A cross-functional process model may have a plurality of sub-process models, each of which model services provided by a service professional according to a particular ontology.” In this context “a particular ontology” means a particular field [or domain] which has a particular vocabulary. In other words, “cross-functional process model” is a representation of a software process which represents two or more sub-processes. In other words, it is a multi-functional process. 
Disclosure use the term “process model designation engine”. The specification recites in [0090] “The process model designation engine 712 may be configured to identify one or more cross-functional process models. The cross-functional process models may have a plurality of sub-processes, each corresponding to service tasks, for instance. The cross-functional process datastore 716 may be configured to store trained cross-functional process models for objects, subject, and/or contexts.” This shows that a “process model designation engine” is the engine [or module] which dispatches tasks to different sub-processes. In short it is a task dispatcher. Please note [shown above] that cross-functional process model is process model which provides two or more [or multiple] sub-processes corresponding to multiple service tasks.

Acknowledgement

Claims 1-14 are pending.
Claims 1, and 11-14 have been amended.
In light of applicant’s amendments to the specification and drawings, objection to the specification and drawings have been withdrawn.



Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered and addressed but found not persuasive. Accordingly, this action has been made FINAL. Applicant' s arguments in substance are as follows:
Applicant argues on page 8, bottom paragraph of the “Remarks” section, "Makke has not been shown in the Office Action to teach “a process model designation engine configured to identify a cross-functional process model having a first sub-process model and a second sub-process model.” Indeed, Makke does not recite any models whatsoever, let alone a cross-functional process model having a first sub-process model and a second sub-process model.” 
Examiner's Response: Examiner respectfully disagrees. Please refer to the “Claim Interpretation” section above for a definition of a “process model”. Process-Model is any representation of a process. Makke Fig. 1 is a pictorial representation of the process. This is a process model”. Also please refer to rejection of claim 1. 

Applicant argues on page 8, bottom paragraph, last line of the “Remarks” section, “Rather, the Office Action unreasonably “interprets a cross-functional process model as a process which provides multiple functions”.

Examiner's Response: Examiner respectfully disagrees. Office action has not interpret the term unreasonably. Please refer to “Claim Interpretation” section above. This section shows that Specification paragraph [0041] explicitly define the term. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “wherein the subject-specific virtual assistant influx engine is configured to convert the first object-specific servicing parameter value from the domain-restricted format to a universal format, wherein the domain-restricted format is an enterprise-specific format.” The examiner could not find any reference in the original disclosure that the “virtual assistant influx engine” is configured to convert domain-restricted format to/from universal format. Claim 13 has substantially similar limitations and similarly any reference to the claim limitation could not be found in the original disclosure.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makke et al (hereinafter Makke, Publication No.: US 2017/0011561).

 As per claim 1, (currently amended) Makke teaches, 

 A system comprising: 

a process model designation engine configured to identify a cross-functional process model having a first sub-process model and a second sub-process model; (Please refer to the “Claim interpretation” section above for the interpretation of the terms used. Here “process model designation engine” is a dispatch which dispatches a task to multiple sub-tasks. A cross-functional process model as a process which provides multiple functions. Makke teaches this limitation. Makke Fig. 1 shows that the telematics control unit [which functions as a process designation engine] dispatches command to sub-functions like “vehicle powertrain 104”, “hood latch 110” and “Brake actuators 112”. Please note Fig. 1 is a pictorial presentation of the process and as such is a model of the process. Each box like “vehicle powertrain 104”, “hood latch 110” and “Brake actuators 112” are pictorial representation of these functions and as such are models of these tasks.)

an object-specific process model input engine (Makke Fig. 1 teaches this. Please note that in this case object is the car. Input engine is the “wireless transceiver 118”. This is the object-specific process model input engine.) configured to obtain from a subject device (subject device is the mobile device 120) a first object-specific servicing parameter (parameter for the car service) value in a subject-specific format of an object (in handheld format), (This means the car gets a service command from the handheld computer. Makke Fig. 2 shows service request 202 from the mobile device sent to telematics control unit of the car. Here the service request is a module query for querying multiple modules of the car. Here multiple modules mean cross-functional.) 

wherein the subject device is associated with a subject, (here subject device is the mobile device and the subject  is a user of the mobile device who can be a technician)

the first object-specific servicing parameter value is associated with a first servicing parameter of one or more process models, at least one of which is the cross-functional process model, and (Makke Fig. 2 shows one command request 204 which is cross functional because it gets results from different components with different functionalities, e.g., responses from components 106-A, 106-B and 106-C.)

the subject-specific format is that of the subject; (Makke Fig. 2 service request 202 is sent from the mobile device and it is obvious that the command format will be of the mobile device or subject specific-format.) 

 a subject-specific (mobile device) virtual assistant influx engine (Makke Fig. 1 box 132 “Remote Service Application”. This is the virtual assistant influx engine.) configured to convert the first object-specific servicing parameter value from the subject-specific format to a domain- restricted format; (command from the mobile device (subject-specific format) is converted by remote service application to transmit over the network to meet the communication protocol and acceptable by the car’s Telematics Control Unit.) 

a process model activity engine configured to conduct a process model activity of the first sub-process model of the cross-functional process model using the first object-specific servicing parameter value in the domain-restricted format; (This means the command is executed using the parameter. Makke Fig. 1 the telematics control unit converts the command received by the wireless transceiver to a format understandable by the vehicle control modules and sends responses. This means the command has been executed [or conducted process model activity].) 

a process model agency engine configured to obtain from the process model activity engine a second object-specific servicing parameter associated with the second sub- process model of the cross-functional process model; (Makke Fig. 2 shows query of multiple modules, which means that the command included multiple processes to query multiple modules, which makes it cross-functional.) 

a subject-specific virtual assistant outflux engine configured to prompt the subject to provide a second object-specific servicing parameter value, (Makke Fig. 3 module responses (or query results) are back to the mobile device at the remote service application, as service access response 208. This shows outflux to the virtual assistant. Fig. 3 shows that in response to the query, a command request 302 is sent by the subject device with a parameter for the command.)
 
wherein the object- specific process model input engine is further configured to obtain from the subject device the second object-specific servicing parameter value in the subject-specific format; (Makke Fig. 3 shows that depending on the query result, another command request 302 is sent. It is obvious a command will have a parameter to specify what function to perform.)

wherein, in operation, the process model activity engine continues operation until termination of the cross-functional process model. (Makke Fig. 3 shows the vehicle return diagnostic data 140 to a remote server for further analysis. This terminates the process unless further command request is sent by the subject device.)   

As per claim 2, (original) Makke teaches, 

wherein the object is a vehicle, and the subject is a professional identified as responsible for servicing the vehicle. (Makke shows Fig. 1 label 102, which is the object. It is a vehicle. Fig. 1 further shows that the subject device is mobile device 120. There is a user for the mobile device [not shown in the figure] is the subject.) 
  
As per claim 3, (original) Makke teaches, 

comprising a servicing issue diagnostics engine configured, responsive to one or more object-specific servicing parameters, to provide data to the process model designation engine, wherein, in operation, the process -40-WO 2019/018308PCT/US2018/042332 model designation engine uses the data from the servicing issue diagnostics engine to identify the cross-functional process model. (Makke Fig. 3 shows diagnostic data 140 is returned by the telematics unit and sent to a server for further analysis.) 
 
As per claim 4, (original) Makke teaches, 

comprising a virtual assistant provisioning engine configured to assign a subject-specific virtual assistant to the subject. (Makke Fig. 1 shows remote service application is installed on the mobile device. This is the virtual assistant and it will be different for different mobile devices [or the virtual assistant is subject-specific]).
 
As per claim 5, (original) Makke teaches, 

wherein, in operation, the process model designation engine identifies the object prior to the subject providing the first object-specific servicing parameter value, identifies the object using the first object-specific servicing parameter value, or identifies the object using some other object-specific servicing parameter value. (Makke Fig. 1 “Remote Service Application” identifies the object (the car) and sends subject specific commands. Makke paragraph [0003] shows pairing up the service application and the vehicle electronic control unit. This means that the subject and object both recognizes each other.) 
 
As per claim 6, (original) Makke teaches, 

wherein the subject device includes one or more of a smartphone, a subject-specific augmented reality component, a context-appropriate sensor component, and a context-appropriate feedback component. (Please note that the terms a subject-specific augmented reality component, a context-appropriate sensor component, a context-appropriate feedback component are not defined. Makke Fig. 4A shows a smartphone. The “Remote Service Application” works as a subject-specific augmented reality component, context-appropriate sensor component and context-appropriate feedback component.)   

As per claim 7, (original) Makke teaches, 

wherein the one or more process models include a catch-all process model associated with an as-of-yet unsettled process model. (Please note that “catch-all process” and “as-of-yet unsettled process” are not defined or described in the specification. The examiner interprets this claim to mean process model handles all process including valid and invalid processes. Makke teaches in [0017] all remote service requests are handled.) 
  
As per claim 8, (original) Makke teaches, 
wherein conducting the process model activity includes executing automated activities. (Makke recites in [0003] “…a pair vehicle telematics control unit (TCU) to ensure permission to enter a vehicle remote service mode; send a command request to the TCU requesting an operation to be automatically performed by a vehicle electronic control unit (ECU) in place of input to in-cabin vehicle controls; and receive diagnostic data from the vehicle ECU via the TCU.”)
  
As per claim 9, (original) Makke teaches, 

wherein the cross-functional process model includes a third sub-process model associated with a third party system. (Makke shows “Remote Service Application” [132]. This application is obviously a third party application because a smartphone manufacturer would not develop this app and bundle with the smartphone. The app is a third party system.) 
 
As per claim 10, (original) Makke teaches, 

wherein conducting the process model activity includes identifying an activity-specific servicing parameter value in a domain-restricted format, (Makke Fig. 6 steps 604 and 606 shows sending command and receiving response using domain restricted format because it is using the wireless connection as shown in Fig. 1 box 118.)

and wherein the subject-specific virtual assistant outflux engine converts the activity- specific servicing parameter value from the domain-restricted format to the subject- specific format. (Makke Fig. 6 steps 608 shows sending data to a server using subject-specific format.) 

As per claim  11, (original) Makke teaches, 

comprising a subject-specific activity augmentation engine configured to provide information associated with an incomplete activity of the second sub-process model to the subject-specific virtual assistant outflux engine. (Makke recites in [0017] starting at line 7, “In another example, the vehicle may query the vehicle control units to ensure that the control units allow for the vehicle to accept commands from the remote service application. Moreover, the system may implement commands filters to prevent commands from being requested by the remote service application that could place the vehicle in a state inappropriate for the performance of repair or diagnostic actions, such as filtering out requests commanding an electric vehicle to switch out of Park, releasing a parking …”. In case of a filtered command incomplete activity is displayed by the virtual assistant outflux engine.) 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Makke as applied to claim 1 in view of Kwak (Publication No.: US 2016/0253849).

As per claim 12, (currently amended)  Makke teaches remote automotive repair and servicing using telematics. Makke does not explicitly mention, “wherein the subject specific virtual assistant influx engine is configured to convert the first object-specific servicing parameter value from the domain-restricted format to a universal format, wherein the domain-restricted format is an enterprise-specific format.” However, in analogous art of remote automotive repair and servicing Kwak teaches,  

wherein the subject specific virtual assistant influx engine is configured to convert the first object-specific servicing parameter value from the domain-restricted format to a universal format, wherein the domain-restricted format is an enterprise-specific format. (Kwak Fig. 4 steps 403 and 405 shows converting from one format to another. Step 
This means enterprise format to universal or from universal to enterprise format.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of remote automotive servicing of Makke by incorporating the teaching “wherein the subject specific virtual assistant influx engine is configured to convert the first object-specific servicing parameter value from the domain-restricted format to a universal format, wherein the domain-restricted format is an enterprise-specific format” of Kwak. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Kwak of converting formats as needed because different automotive may use different command and parameter formats and a device to service the automotive needs to be able to handle different formats.

As per claim 13, (currently amended) Kwak teaches,  

wherein the subject specific virtual assistant influx engine is configured to convert the first object-specific servicing parameter value from the domain-restricted format to an enterprise-specific format, wherein the domain-restricted format is a universal format. (Kwak Fig. 4 steps 403 and 405 shows converting from one format to another. This means enterprise format to universal or from universal to enterprise format.)
  
As per claim 14, (original) Makke teaches remote automotive repair and servicing using telematics. Makke does not explicitly mention, comprising a training engine configured to train one or more of an object datastore, a virtual assistant, an enterprise ontology, a universal ontology, and an activity augmentation datastore, using a set of historical data associated with one or more subjects, a set of ascertainable data associated with one or more objects, or a set of enterprise-specific policies.” However, in analogous art of remote automotive repair and servicing Kwak teaches, 
 
comprising a training engine configured to train one or more of an object datastore, a virtual assistant, an enterprise ontology, a universal ontology, and an activity augmentation datastore, using a set of historical data associated with one or more subjects, a set of ascertainable data associated with one or more objects, or a set of enterprise-specific policies. (Kwak recites in [0028] starting at line 17, “In another embodiment of the invention, the new OBD protocol interpreter development unit (115) is a machine-learning module with artificial intelligence operating on a computer server, which can autonomously generate the new OBD interpreter codes without human intervention by comparing one or more standardized OBD parameter formats known to the machine-learning module, the sampled stream of the unknown OBD protocol, and the computerized analysis and preliminary evaluation of the unknown OBD protocol from the unknown OBD protocol analysis module (113).” This shows that a machine-learning module is learning [or training] to recognize new parameters. Parameters are used by virtual assistants. Machine-learning is always performed by studying historical data by the machine.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of remote automotive servicing of Makke by incorporating the teaching “comprising a training engine configured to train one or more of an object datastore, a virtual assistant, an enterprise ontology, a universal ontology, and an activity augmentation datastore, using a set of historical data associated with one or more subjects, a set of ascertainable data associated with one or more objects, or a set of enterprise-specific policies” of Kwak. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Kwak of using some kind of machine learning using historical data to make the process more efficient. 

References of Note
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.




Conclusion

As necessitated by arguments by the applicant, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        June 11, 2021